It is clear from the master’s subsidiary findings (see particularly par. 15) and the exhibits attached to his report (see particularly exhibit C) that the broker was the agent of the plaintiffs and not of the defendants. See Gil-Bern Constr. Corp. v. Medford, 357 Mass. 620, 622-623 (1970), and cases cited therein. Nothing contained in the record disputes the defendants’ contention that there was no writing (see particularly general finding number 4: *853“plaintiffs have failed to produce a writing...”) sufficient to satisfy the Statute of Frauds (G. L. c. 259, § 1).
The case was submitted on briefs.
Walter J. Griffin & Lawrence H. Fisher for the plaintiffs.
Stanley B. Milton & William C. O’Neil, Jr., for the defendants.

Judgments affirmed with double costs.